                    Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 1 of 16                                                                FILED
                                                                                                                                            2019 Jan-03 PM 04:13
                                                                                                                                            U.S. DISTRICT COURT
                                                                                                                                                N.D. OF ALABAMA


Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)
                                                                                                                                -~    --



                                       UNITED STATES DISTRICT COUJ,lJ;' .. ,,                                                              ~,



                                      NORTHERN DISTRICT OF ALABAMA:'                                                                       ·- iJ
                                                                                                            ! '   -.




                                                                                      Case No.
                                                                                                 ·3     1'1 -C'1 - ,\j) -l !;)(,-
                                                                                                  '- : \'-\       I\"   I   \!"· (. [ _('-
                                                                                                                                  .~~
                                                                                                                                      '
                                                                                                 (lo be filled in by the Clerk's Office)




                              Defendant(s)
(Write the full name ofeach defendant lvho is being sued. If the
names ofall ofthe defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnanies. Do not include addresses here. Your
complaint may be brought in this court only if one or niore ofthe
named defendants is located within this district.)


                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                       (Prisoner Complaint)


                                                                            NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual's birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee of $400.00 or an Application to
Proceed In Forma Pauperis.

Mail the original complaint and the filing fee of$400.00 or an Application to Proceed In Forma Pauperis to the
Clerk of the United States District Court for the Northern District of Alabama, Room 140, Hugo L. Black U.S.
Courthouse, 1729 5th Avenue North, Birmingham, Alabama 35203-2195.
         Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 2 of 16




I.   The Parties to this Complaint

A.   The Plaintiff

     Provide the information below fort. he pl.aintiff named int.he complaint.                 .               ~.   (.·   -~,~fli)
        Name
                                                     \ \ (~\
                                       l'°'- l\\-~-;(1\E \ct--A-         , c1
                                                             ('.'. LoU"Si \ d CI \ C'.f                    1
                                                                                                               ...
                                                                                                                t '.)
                                                                                                                      - ·.                  .
        All other names by which      1',                                \     \., \ ( 1           I.
        you have been known:          u~~C•"-..\.''o               C\c..(\~~") 'x. \\....l..\C;"') C)c''I
                                                 t G(; / l/                                        .-
                                        f:l\;rc.\ e.rA1\.\e \J&f\\,CJ'\ (e~
        ID Number                           '
        Current Institution
        Address                         '2S~ S                    S:·1n1(1c;r'M                    <,-\.
                                        r- I
                                        rLt-., I? n C '--..
                                                                                       I\ IC               . ...., -·      '"·
                                                                                                               '"-->',(. >-,c,..;
                                       1
                                                         City                              State                      Zip Code


B.   The Defendant(s)

     Provide the information below for each defendant named in the complaint, whether the defendant is an
     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s) listed
     below are identical to those contained in the above caption. For an individual defendant, include the
     person's job or title (if known) and check whether you are bringing this complaint against them in their
     individual capacity or official capacity, or both. Attach additional pages if needed.
                                       .                            ~ t-h\i+f (·(\                 .                      (.        '
                                       l_c\\J\e~c.\t. bJ~ ( c1\ \~\lee,(\~~
     Defendant No. 1

        Name
        Job or Title (if known)         u\"", ('\,·c .,~-~\(> ~            .....                                                        ,
        Shield Number
        Employer
        Address
                                       'E \o<'el\ c· c                             K                   1   •7<"
                                                                                                           0:)~
                                                                                                                     C, '?,';)()
                                                         Cify--                            State                      Zip Code

                                       D          Individual Capacity              ~     Official Capacity

     Defendant No. 2

        Name
        Job or Title (if known)
        Shield Number

                                                                         ~ .,\-
        Employer
        Address
                                                                         .
                                                                           =th
                                                                            I !-{(),((A
                                                                                        c_k
                                                                           h\,__ - \ 3SfJ.-3U
                                                                                           Sta'te                     Zip Code

                                           IRI    Individual Capacity              ~     Official Capacity

                                                          2
        Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 3 of 16



                                                                            Dk-
                                                                        Lt,1.'   ~g.:J,'/?


     (:od:'.i,vL,,\-\   i\J ~,j__)

 A1        \I/A




7)
                                   Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 4 of 16
     I

                                   ,.
                               l

                       ....
                                    I
                                   · 1   ..     -          -·       ..                              . ..                - -    -       -                     CZ/3?J6~~-;g-fp-7


                       ~A1/?/¥ ,,8_.~f                                   # r-(t:E<;Joo /;;f:(J
                                                                                 /

                                                                                                                                           _ff_Jv»r:-7G1)___2_q\J:-l-r;:;'fl
                              ~l'I            S-'     r_J D0\-1-0.r,i::r·                                  7-)~lc;'-;i-1 T:-; ~/;f'0\_,1\J\- ---<iJ-'\)i 1·r::i--:i'J<;::'S-~
     --·-· · --- ---J--r?:10~;;;, 6 H-,.::i~~\ --:..>o,~cG\.i~ -~1Yyo·---c;ro-t\?-l:,'"\J,[Q'IJT\1111.
               · I C-'1(Y\-J~u\\-~c y1~ \jo'JQJ\h 0~01- -r,"cr 1 /~-11rr~i7~~
                               l juYtrz?
                                r·· _ 6 7~'!·?                               fGIV
                                                                         O'f.717? "/"',)
                         -,J-47;::7/?J----s-e;m - ~~-~7~i--q_-· rz;7---1z11J-~~7??Z7t;·s-7c
                                                                                                    VT     UC1t;7:7 ':>)/ ?l/5            7) ;7u7-\TI(5lr'/rFid•f
                                                                                                                               7'/j· -;;po;;;---,,,,,/"'"V 77 J <
;
                            I ~ /~J/~Yf715 7vy;_);Jcu __ l,)Y--;-·c~y-·07--7A;T1-                     z:
                           /J· 'fljfS;31···· JJ!7w °'j/,Jn)-Tij/J?--,g;-159--h/J;--17</~Y/--~-1,

                ----          QJli':/:(,l             ?~7[:?7JL7f)c4;- ·-7--_9 f§YZ:Vc;;---;_;;r-/;,,1:;:---71:;;-; '5/'"v·-7777
                              +r'W;07-/J;l!--);;l:;/IP·-··- ?ttl -;j/?J(····7Z/~ il7~7i-;;---
                                1· ·-·              .......     i           -------~-?__________.
                                                                                         -·-···············
    ---- - ··-~!I.I
                              *//?
                               __-
                                                    V"f/'/71 f j / j V''j Ht:!- [f?;r:J -7~~- /
                                              ---~Y/77-~/Z-i?~/- !/CF :Y;zof7i':T-·:,ftJ)po---tf-bvu       . ~.;
                                          ... V . #jlf7?___ wl//t?,;J ____Vr.J! ___Cj01:7S~-- -5~t::;77J -
.-- --···----·-11 ·- -.·----------·-·--·-·--·- ----------------- --~~\ \,U?\ c\J31\-~--=\'Cr,~-~
    -··-···---Tl····- -- --- - . · ·- ·- --                                                            · · ·-·-· -· - ------                ---~:s~---;~~                   -~
     --   -                     •t                                                                                                     -C\a'
                                                                                                                       ----~----- ---~1-flQe"                          21'-~lS
                                                                                                               -- __ G~ __________ =1______\_                               •~-
                                                      mm                 -   -       •   - -   ·-    - -   - - - - -




               - -... -.. -- - -- -- --- . --- - -
                                                                                                                         "'·
                                    -==---=-----= =-=------=--J!z~ _c                                                          =
                                                                                                                                   -



    ·=····=··· =     II =·                      =-·
              · · - ·1r · · - --- -- - --- --------------------c-1"'}0                                                                                                    f0o~\3
          - ......------ ·-1-· - -- . ·····-- .. ------ ... ·------ ·- - -··-
                        •      1    I
                                                                                                                                                                   f___
                                                                                                                   -- - ·-·-····-·-· ·-·-··-----·-····--·- _________
                               ~    I
                                ! :
                 Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 5 of 16




 !J \       I    '



/I)     /l/l/f
;Z-J f L /){_           )t, i I                                                      t.
                             : I      Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 6 of 16
                                 I                                                                                                                                . .

  - ~ .l-5£L Merri:: ~ ei±'_ Ci~~a:J . . _. [),,/, .. . . . . . ...
   - _: _ =-~-~~[~CkcL__~·q j _::_ =-                                                                                                      ·= _:_ .-. l}c~!LJaJ~ ._
 . - -M~~                              YV 11 •••. .• •=·----                                     --= .• • •··-=·=-••• • _:_ • =: •• -_ · -• • _: __                                                                _::__::_= ···--· .

                                                                -                                              ---·-· .-· -· -~~------_
                             I



 =-~~- _(7(1J_\j-_L _ZL/~_-_ --Jei~-z- --~
                                        7
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                  ---.---- -- 1
                                                                                                                                                                                                                                                          '

 -------(C)-~1: 1-
                                 1     Oc;, 75--~ .?a!i -- -   ..·--·····--------------------·   ------        -----    ---   .        -   -   -   - --------                ..   -     -----------,------




  ·-
 -~-------------·-----,--·-----·----.----------------                                                                             '"                                 "




                             117-~~-~--~0~,Jf';;/·~,,,~~                                                                                                                                     /p_
_            1-~cff_ ~;/_ ~;;-,,,, /1 ~, j,~J{.. ,T ...
 - -- -·- - -1J:k_s/c r-- ~            7/ - 7     ·-·- ·- ·- -                         U/,, --··-··                    /,


     _i'.211'1-,6~_::_;6'~~; :.ie'1+ ·.· p1 ~ ..·~lo:,~ JI,_ --                                                                                                                                                                      -    -           '

  -- --- -- 1J6_4__// __ fn____ //:3_'      :_/b Q~,f (j (Y{r; t                                          lY     1

 _____   JJc211:i__ __ -L_i'.6)~1s _fr;,j~( -/o /_c/_O/%e.:. fr{JfY\ _

_______   j~??z __ -b~?J1.f'~ _ d-~-/-/;·17'fe/-Lz~'--1L- gn e
 _______ H0u.,,__,-,c_ -t~y~ _whi ere- d)r..,c_-/-t:f._ n'lA.1<:S _ . _                                                                                                                                                ________
_______ -jJi'l __ hy9cr-i_ sJ~U Jr_) 1'-uc_CJc<+
                                                                                                                                                                                                                                                  1




                                                                                                                                                                                                                                                  I
-- --,V_J_~ lj -- ~ -- --- -~ --~ ---~ - - - ·- - -                                                                                                  --                               -- ---------------- -- ---- -- .. -------           - -1I
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  I
                    I
-------------------1+---------- ------- - ----·---·------------ - -- - --- . ---- . . - ----                                                                                               - -- ---                -----. -- --- ___ j
                                                                                                                                                                                                                                                  1

-------------                1I
                     ·- -----'-1--·     --------···--- - -·--- --- - -- - . --- ·---- ------- - -

 - ----- -11--
          I -- - - - - .          1
                                                                                                                                                                                                         --        ------------    ------;)
-----····------· - . - ---1      i,    -----   . --- -------- ---   -   ......    -                                               . -      - - ---- --          - -- -----
                                                                                                                                                                                                              ·-   ---·-------~---------!
                                                                                                                                                                                                                                              j
           ---------- __ J___ ----------- - - ------                          - ------- - - ---                          --- ----- ---- ---- ---- -------- ------- ------                                                                --l  I

                                                                                                                                                                                                                                              I
  - -                       -I
 ------------~·---   ·---     I, .
                            -i·1--
                             'I
              Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 7 of 16




      Defendant No. 3

          Name
             Job or Title (if known)
             Shield Number
             Employer
             Address

                                                                City                    State              Zip Code

                                                   ~    Individual Capacity    ~       Official Capacity

      Defendant No. 4

          Name
             Job or Title (if known)
             Shield Number
          Employer
          Address

                                                                City                    State              Zip Code

                                                   D Individual Capacity       [~( Official Capacity


II.     Basis for Jurisdiction

        Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
        privileges, or immunities secured by the Constitution and [federal law]." Under Bivens v. Six Unknown
        Named Agents of Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for
        the violation of certain constitutional rights.

        A.     Are you bringing suit against (check all that apply):

                D Federal officials (a Bivens claim)
                g{' State or local officials (a§ 1983 claim)
        B.      Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities,
                secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section
                1983, what federal constitutional or statutory right(s) do you claim is/are being violated by state or
                loc~l.officts?                 I       ~· , I
               (,.1lf'v          c~;l,t
                                       ,   .
                                                       ~1:is        ) .,-,/ /Irr?:';   1 /I/(>
                                                                                                     /




                                                                3
                Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 8 of 16
                                                                                     ,,




                                                          4
       C.        Plaintiffs suing under Bivens may only recover for violation of certain constitutional rights. If you
                 are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                 officials?                             !\ (       j
                                                      .v L .
       D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                 statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
                 Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant
                 acted under color of state or local law. If you are suing under Bivens, explain how each defendant
                 acted under color of federal law. Attach additional pages if needed.


                  5ee A--i-*nch ~ge =£or a\t frot Jdf;r.1~
III.   Prisoner Status

       Indicate whether you are a prisoner or other confined person as follows (check all that apply):

       l::ilJ    Pretrial Detainee

       D Civilly committed detainee
       D Immigration detainee
       D         Convicted and sentenced state prisoner

       D Convicted and sentenced federal prisoner
       D Other
                 (explain)

IV.    Statement of Claim

       State as briefly as possible the facts of your case. Describe how each defendant was personally involved
       in the alleged wrongful action, along with the dates and locations of all relevant events. You may wish to
       include further details such as the names of other persons involved in the events giving rise to your
       claims. Do not cite any cases or statutes. If more than one claim is asserted, number each claim and write
       a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

       A.        If the events giving rise to your claim arose outside an institution, describe where and when they



                                                 /t// A
                 arose.




       B. If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                            4
Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 9 of 16




5,(_c !'.:, c ;;
   r
Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 10 of 16


                                                                ''
                                                                ! '




                                                                      --   ·-· _!
           Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 11 of 16




      C.    What date and approximate time did the events giving rise to your claim(s) occur?
                                                \'e..e A±-± Cr/1 t:t"::§-1:'.
      D.    What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
            Was anyone else involved? Who else sa,w what hapJlened?)
                                                Sc_ e A ±fl~ rt,

V.    Injuries




VI.   Relief

      State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or
      statutes. If requesting money damages, include the amounts of any actual damages and/or punitive
      damag~claimed for the acts alleged. Explain the basis for these claims.


      1)·~2ui~u±'~l . ~:n~e\ ~- \ A 1,·11_6110\~j\1~~~ ·;~tB\ i
       \- -~~r1~                h.x \hvci"on\1-1 ,1.t\: er,-                    ~S--,vtJ.C       cc
               :_s




               I




                                                 =           '         \   ,

                                                                    1c~ ~ \,~ (lcr:. ccr    ,I'    'r,   L' ~1·;




                                                     5
            Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 12 of 16




VII.   Exhaustion of Administrative Remedies Administrative Procedures

       The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § J997(a), requires that "[n]o action shall be
       brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
       prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as
       are available are exhausted."

       Administrative remedies are also known as grievance procedures. Your case may be dismissed if you
       have not exhausted your administrative remedies.

       A.    Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

             ~       Yes

             D       No
             If yes, name the jail, prison, or other correctional facility where you were confined at the time of
             the eve!1ts givinF rise to your claim(s).
                     wuJ~@le Ccud~                           Dd:ett\&r:/\           l   e4\rjc
       B.    Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
             procedure?

             [M      Yes

             D       No

             D       Donotknow


       C.    Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s)
             arose cover some or all of your claims?

             D       Yes

             D       No

             l:iQ'   Do not know

             If yes, which claim(s)?




                                                         6
     Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 13 of 16




D.    Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
      concerning the facts relating to this complaint?

      .ts!t    Yes

      D        No

      If no, did you file a grievance about the events described in this complaint at any other jail, prison,



~::N;A,;"""
E.    If you did file a grievance:

      I.
                               ' \
              Where did you file the grievance?

              l   G.111C\erc\~ e_
                                               I'\
                                                ~e\ditQo
                                                         .
                                                         I       6

      2.      What did you claim in your grievance?

              Vi Q, \D~s- c -L'c ,:( c~              \   0
                                                             -::>·~S\~, ~   1\c.\=-i   ~   \,"   C,-c,~ ".-\. N">~. \ ~,,
      3.      What was the result, if any?
                        1                    _jJ..
              :-x'C.1 c.;tZ'' (_c ~
                       { l'l

      4.      What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
              not, explain why not. (Describe all efforts to appeal to the highest level of the grievance
              process.)




                                                                                                           '\   (




                                                         7
             Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 14 of 16



        F.    If you did not file a grievance:

              I.    If there are any reasons wh:::1d?7ifile a grievance, state them here:

                                                         ,

              2. If you did not file a grievance but you did inform officials of your claim, state who you
                    informed, when and how, and their response, if any:




        G.    Please set forth any additional information that is relevant to the exhaustion of your administrative
              remedies.
                                                                                             __..,.-<
                                                                                                  \ \~ I \u
                     ,r , )


              (Note: You may attach as e;hibits to tJis complaint any documents relat d to the exhaustion ofyour
              administrative remedies.)

VIII.   Previous Lawsuits

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without
        paying the filing fee ifthat prisoner has "on three or more prior occasions, while incarcerated or detained
        in any facility, brought an action or appeal in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
        the prisoner is under imminent danger of serious physical injury." 28 U.S.C. § 1915(g).

        To the best of your knowledge, have you had any cases dismissed based on grounds that it was frivolous,
        malicious, or failed to state a claim upon which relief may be granted?
        D     Yes

        ~     No

        If yes, state which court dismissed your case(s), when this occurred, and attach a copy of the order(s) if
        possible.




                                            I


                                                         8
     Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 15 of 16



A.    Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
      action?

      D    Yes

      Cf   No


B.    If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If
       there is more than one lawsuit, describe the additional lawsuits on another page, using the same
      format.)

      I.   Parties to the previous lawsuit

           Plaintiff(s)

           Defendant(s)

      2.   Court (iffederal court, name the district; ifstate ourt, name the county and State)
                                                         I

      3.   Docket or index number




      4.   Name of Judge assigned to your case                (_'
                                                       N1     ~-t
      5.   Approximate date of filing lawsuit
                                                  (\//
                                                   "'
                                                  ,'
                                                             (\
      6. ~ec.ase still pending?



                 ::s/V;A
           Qt

           ~
      If no, give the approximate date of disposition.       /'v.14
      7.   What was the result of the case? (For example: Was the case dismissed? Was judgment
           entered in your favor? Was the case appealed?




                                                 9
        Case 3:19-cv-00016-LSC-SGC Document 1 Filed 01/03/19 Page 16 of 16



IX.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
      information, and belief that this complaint: (I) is not being presented for an improper purpose, such as
      to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
      existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
      factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary
      support after a reasonable opportunity for further investigation or discovery; and (4) the complaint
      otherwise complies with the requirements of Rule 11.

      I agree to provide the Clerk's Office with any changes to my address where case-related papers
      may be served. I nnderstand that my failnre to keep a cnrrent address on file with the Clerk's
      Office may resnlt in the dismissal of my case.


       Printed Name of Plaintiff
       Prison Identification #
       Prison Address
                                                        Fla-h1< e                       /}/       : \ G_; 0
                                                               City                      State      Zip Code


                              ,.--:---
                                   .



       I declare under pena            p Jury that the foregoing is true and correct.

       Executed on      I1~~9. ~ n
                           ~u-0/(1
                                 (Date)

                                 f).        J   __,/)
                        Signature of Plaintiff

                                                                                J




                                                          10
